 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JONATHAN ANDREW DEGRAFFENREID,                     Case No. 1:20-cv-00338-JDP

10                   Plaintiff,                         ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
11          v.
                                                        ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff Jonathan Andrew Degraffenreid proceeds in this Social Security appeal
16   represented by counsel. Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915.
17   ECF No. 2. Plaintiff has submitted a declaration regarding his financial circumstances. Id.
18   The court finds that plaintiff’s declaration satisfies the requirements of § 1915 and therefore
19   grants the motion to proceed in forma pauperis. The court will also direct a United States
20   Marshal to serve defendant Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
23        b. The court orders service of process on defendant:
24               i. The clerk must issue summons.
25            ii. The United States Marshals Service must serve a copy of the complaint,
26                 summons, and this order on defendant.
27           iii. Plaintiff must assist the marshal upon request.
28


                                                    1
 1            iv. The United States will advance all costs of service.                  `

 2
     IT IS SO ORDERED.
 3

 4
     Dated:   March 9, 2020
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7 No. 205.

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
